Exhibit 10.34

CORE LABORATORIES N.V.
1995 LONG-TERM INCENTIVE PLAN


(As Amended and Restated Effective as of May 29, 1997)

Performance Share Award
Restricted Share Agreement



(ROE Based)


THIS AGREEMENT

is made as of this 1st day of January, 2005, between Core Laboratories N.V., a
Dutch limited liability company (the "Company"), and _____________
("Participant") in order to carry out the purposes of the Core Laboratories N.V.
1995 Long-Term Incentive Plan, as amended (the "Plan"), by issuing Participant
unfunded and unsecured rights to acquire shares of common stock of the Company,
subject to certain restrictions, and in consideration of the mutual agreements
and other matters set forth herein and in the Plan, the Company and Participant
hereby agree as follows:



--------------------------------------------------------------------------------


Definitions

Definitions

. Wherever used in this Agreement, the following words and phrases when
capitalized will have the meanings ascribed below, unless the context clearly
indicates to the contrary, and all other capitalized terms used in this
Agreement, which are not defined below, will have the meanings set forth in the
Plan.

"Agreement"

means this Performance Share Award Restricted Share Agreement (ROE Based)
between Participant and the Company.



"Date of Grant"

means, with respect to each grant of Restricted Performance Shares, the
applicable Date of Grant set forth on Appendix A of this Agreement.



"Disability"

means a determination by the Committee, based on a written medical opinion
(unless waived by the Committee as unnecessary), that Participant is permanently
incapable of continuing his usual and customary employment with the Company or
any Subsidiary for physical or mental reasons.



"EBIT"

means, with respect to a Performance Period, the aggregate operating earnings
from continuing operations of the Company and its consolidated subsidiaries
during such Performance Period, determined prior to the charges, costs, and
expenses associated with interest and income taxes. EBIT shall be determined
based on the regularly prepared and publicly available consolidated statements
of operations of the Company prepared in accordance with GAAP.



"Ending Shareholders' Equity"

means, with respect to a Performance Period, the total shareholders' equity in
the Company as of the last day of such Performance Period. Ending Shareholders'
Equity shall be determined based on the regularly prepared and publicly
available consolidated balance sheet of the Company and its consolidated
subsidiaries prepared in accordance with GAAP.



"Forfeiture Restrictions"

means the Forfeiture Restrictions as set forth in Section 3.1 herein.



"Full Vesting ROE Percentage"

means, with respect to each grant of Restricted Performance Shares, the Return
on Equity set forth on Appendix A of this Agreement with respect to such grant
that must be achieved in order for Participant to Vest 100% in such Restricted
Performance Shares in accordance with the schedule set forth in Section 4.1(a)
herein.



"GAAP"

means United States generally accepted accounting principles, consistently
applied.



"Incremental Percentage"

means, with respect to each grant of Restricted Performance Shares, the amount
(expressed as a percentage) equal to
A
divided by
B
, where:



A

equals 80%;



B

equals 10 multiplied by
C
; and



C

equals (i) the Full Vesting ROE Percentage applicable to such Restricted
Performance Shares minus (ii) the Threshold Vesting ROE Percentage applicable to
such Restricted Performance Shares.



"Performance Period"

means, with respect to each grant of Restricted Performance Shares, the
three-year period ending on the date set forth on Appendix A of this Agreement
that commences on the Date of Grant.



"Restricted Performance Shares"

means the right to acquire Common Shares issued in Participant's name pursuant
to this Agreement, subject to the Forfeiture Restrictions, and as the context
may require, any such Common Shares so issued in Participant's name.



"Return on Equity"

means, with respect to a Performance Period, the amount (expressed as a
percentage rounded to one decimal place) determined by dividing (i) the EBIT for
such Performance Period by (ii) the Ending Shareholders' Equity for such
Performance Period.



"Service"

means Participant's status as an employee of the Company or a Subsidiary or a
corporation or parent or subsidiary of such corporation assuming or substituting
the Restricted Performance Shares.



"Threshold Vesting ROE Percentage"

means, with respect to each grant of Restricted Performance Shares, the Return
on Equity set forth on Appendix A of this Agreement with respect to such grant
that must be achieved in order for Participant to Vest 50% in such Restricted
Performance Shares in accordance with the schedule set forth in Section 4.1(a)
herein.



"Vest"

means the lapse of the Forfeiture Restrictions with respect to all or a portion
of the Restricted Performance Shares.



Number and Gender

. Wherever appropriate herein, words used in the singular will be considered to
include the plural, and words used in the plural will be considered to include
the singular. The masculine gender, where appearing herein, will be deemed to
include the feminine gender where appropriate.

Headings of Articles and Sections

. The headings of Articles and Sections herein are included solely for
convenience. If there is any conflict between such headings and the text of this
Agreement, the text will control. All references to Articles, Sections, and
Paragraphs are to this document unless otherwise indicated.

--------------------------------------------------------------------------------


Award of Restricted Performance Shares

Award of Restricted Performance Shares

. Effective as of the Date of Grant, the Company awards to Participant the right
to receive, after and to the extent the Forfeiture Restrictions lapse, the
number of Common Shares set forth on Appendix A of this Agreement, subject to
certain restrictions and shall be herein referred to as the "Restricted
Performance Shares." The rights awarded to Participant pursuant to this
Agreement are unsecured and unfunded rights to receive the Restricted
Performance Shares, which rights shall be subject to the terms, conditions, and
restrictions set forth in this Agreement and the Plan. Participant hereby
accepts the Restricted Performance Shares and agrees with respect thereto to the
terms and conditions set forth in this Agreement and the Plan.

Subsequent Awards

. In the sole discretion of the Company, subsequent grants of Restricted
Performance Shares to Participant, if any, may be evidenced by amending Appendix
A of this Agreement to reflect such subsequent grant. Any such subsequent grant
of Restricted Performance Shares shall be issued upon acceptance by Participant
and upon satisfaction of the conditions of this Agreement and the Plan.
Participant shall accept any such subsequent grant of Restricted Performance
Shares when issued and agrees with respect thereto to the terms and conditions
set forth in this Agreement and the Plan. Regardless of the number of subsequent
grants of Restricted Performance Shares, if any, evidenced by this Agreement,
this Agreement shall be interpreted to apply separately to each grant of
Restricted Performance Shares.

--------------------------------------------------------------------------------


Forfeiture Restrictions

Forfeiture Restrictions.



The Restricted Performance Shares may not be sold, assigned, pledged, exchanged,
hypothecated or otherwise transferred, encumbered or disposed of to the extent
then subject to the Forfeiture Restrictions (as hereinafter defined). In the
event of termination of Participant's Service for reasons other than death or
Disability, Participant shall, for no consideration, forfeit to the Company all
Restricted Performance Shares to the extent then subject to the Forfeiture
Restrictions. In addition, in the event the Return on Equity for the Performance
Period does not equal or exceed the Full Vesting ROE Percentage, Participant
shall, for no consideration, forfeit to the Company the number of Restricted
Performance Shares that do not Vest pursuant to the provisions of Section 4.1.
The prohibition against transfer and the obligation to forfeit and surrender
Restricted Performance Shares to the Company upon (i) termination of Service for
reasons other than death or Disability or (ii) the Return on Equity for the
Performance Period being less than the Full Vesting ROE Percentage are herein
referred to as the "Forfeiture Restrictions."

The Forfeiture Restrictions shall be binding upon and enforceable against any
transferee of Restricted Performance Shares. The prohibitions of this
Section 3.1 shall not apply to the transfer of Restricted Performance Shares
pursuant to a plan of reorganization of the Company, but the stock, securities
or other property received in exchange therefor shall also become subject to the
Forfeiture Restrictions and provisions governing the lapsing of such Forfeiture
Restrictions applicable to the original Restricted Performance Shares for all
purposes of this Agreement.

--------------------------------------------------------------------------------


Vesting

Vesting/Lapse of Forfeiture Restrictions

.

(a) As soon as administratively practicable after the last day of the
Performance Period, the Committee shall determine the EBIT, Ending Shareholders'
Equity and Return on Equity for the Performance Period. The Committee's
determinations pursuant to the preceding sentence shall be certified by the
Committee in writing and delivered to the Secretary of the Company. For purposes
of the preceding sentence, approved minutes of the Committee meeting in which
the certification is made shall be treated as a written certification. At the
time of such certification and based on the Return on Equity for the Performance
Period, the Restricted Performance Shares shall Vest in accordance with the
following schedule (rounded to the nearest whole share):



Return on Equity for the
Performance Period

Actual ROE

Percentage of Restricted Performance Shares Vesting

At or above the Full Vesting ROE Percentage

Greater than 24%

100%

Above the Threshold Vesting ROE Percentage but
less than the Full Vesting ROE Percentage

>20% but < 24%

Interpolated percentage between 50% and 100%

At the Threshold Vesting ROE Percentage

20%

50%

Below the Threshold Vesting ROE Percentage

<20%

0%





The interpolated percentage referred to in the schedule above shall be
determined by increasing the 50% Vesting percentage for a Return on Equity equal
to the Threshold Vesting ROE Percentage by the Incremental Percentage for each
one-tenth of one percent (0.1%) by which the Return on Equity exceeds the
Threshold Vesting ROE Percentage. To illustrate, if, for the Performance Period,
the Full Vesting ROE Percentage is 24.0%, the Threshold Vesting ROE Percentage
is 20.0%, and the Return on Equity is 22.6%, then the Incremental Percentage is
1.25% (50% divided by (10 multiplied by (24.0% minus 20.0%))). Since the Return
on Equity exceeds the Threshold Vesting ROE Percentage in this example by 2.6%
(or 26 one-tenth of one percent increments), the Vesting percentage shall be
82.5% (50% plus (1.25% multiplied by 26)).

(b) Notwithstanding any provision of Section 4.1(a) to the contrary and except
as provided in Section 4.2 and Section 4.3, no Restricted Performance Shares
shall Vest if Participant's Service is terminated prior to the last day of the
Performance Period for reasons other than death or Disability.

Acceleration of Vesting

. In the event of a Change in Control prior to the last day of a Performance
Period and while Participant is in the Service of the Company or a Subsidiary
(or in the event of a termination of Participant's Service for any reason
whatsoever prior to the last day of a Performance Period and upon the date upon
which a Change in Control occurs), all of the Restricted Performance Shares with
respect to such Performance Period shall Vest as of the effective date of such
Change in Control.

Effect of Termination of Service on Vesting

.





Upon termination of Participant's Service for any reason other than death or
Disability, the Restricted Performance Shares shall be immediately forfeited to
the extent not then Vested.

Upon termination of Participant's Service by reason of death or Disability, the
Restricted Performance Shares shall not be immediately forfeited, but rather may
become Vested as provided in Section 4.1 based on the Return on Equity for the
Performance Period.

--------------------------------------------------------------------------------


Delivery of Restricted Performance Shares

Delivery of Restricted Performance Shares

. As soon as practicable after the Restricted Performance Shares become Vested,
and subject to the tax withholding referred to in Section 7.4, the Company shall
deliver to Participant stock certificates issued in Participant's name for the
number of such Vested Restricted Performance Shares.

--------------------------------------------------------------------------------


Status of Restricted Performance Shares and Restrictions

Status of Restricted Performance Shares

. With respect to the status of the Restricted Performance Shares, at the time
of execution of this Agreement Participant understands and agrees to all of the
following:

Participant agrees that the Restricted Performance Shares will not be sold or
otherwise disposed of in any manner that would constitute a violation of any
applicable securities laws, whether federal or state.

Participant agrees that (i) the Company may refuse to register the Restricted
Performance Shares on the stock transfer records of the Company if such proposed
transfer would in the opinion of counsel satisfactory to the Company constitute
a violation of any applicable securities law, and (ii) the Company may give
related instructions to its transfer agent, if any, to stop registration of the
Restricted Performance Shares.

Certificates and Shareholder Rights

. Restricted Performance Shares shall not constitute issued and outstanding
shares of Common Shares until issued and delivered in accordance with this
Agreement and the Plan. Prior to the time the Restricted Performance Shares are
issued and delivered, Participant will not have the right to vote any Restricted
Performance Shares, to receive or retain any dividends or distributions paid or
distributed on issued and outstanding shares of Common Shares or to exercise any
other rights, powers and privileges of a shareholder with respect to any
Restricted Performance Shares. In accordance with the provisions of Article V,
the Company shall deliver to Participant stock certificates issued in
Participant's name for the number of Restricted Performance Shares that have
become Vested.

--------------------------------------------------------------------------------


Miscellaneous

Service Relationship

. For purposes of this Agreement, any question as to whether and when there has
been a termination of Participant's Service, and the cause of such termination,
shall be determined by the Committee, and its determination will be final.
Without limiting the scope of the preceding sentence, it is expressly provided
that Participant shall be considered to have terminated Service at the time of
the termination of the "Subsidiary" status under the Plan of the entity or other
organization that employs Participant.

Notices

. For purposes of this Agreement, notices and all other communications provided
for herein will be in writing and will be deemed to have been duly given when
personally delivered or (i) if Participant is outside of the United States at
the time of transmission of such notice, when sent by courier, facsimile, or
electronic mail, and (ii) if Participant is within the United States at the time
of transmission of such notice, when mailed by United States registered or
certified mail, return receipt requested, postage prepaid, addressed to the
Company at its principal executive office and to Participant at the last address
filed with the Company or to such other address as either party may furnish to
the other in writing in accordance herewith, except that notices of changes of
address will be effective only upon receipt.

Restrictions on Transfer of Shares

. No Restricted Performance Shares may be sold, exchanged, transferred
(including, without limitation, any transfer to a nominee or agent of
Participant), assigned, pledged, hypothecated, or otherwise disposed of,
including by operation of law, in any manner that violates the Forfeiture
Restrictions and any other provisions of this Agreement, and, until the date on
which such Forfeiture Restrictions lapse, any such attempted disposition shall
be void. The Company shall not be required (i) to transfer on its books any
shares that will have been transferred in violation of this Agreement or (ii) to
treat as owner of such shares, to accord the right to vote as such owner, or to
pay dividends to any transferee to whom such shares will have been so
transferred.

Withholding of Tax

. To the extent that the receipt of Restricted Performance Shares or the lapse
of any Forfeiture Restriction results in compensation income to Participant for
federal or state income tax purposes, Participant shall deliver to the Company
at the time of such event such amount of money or Common Shares as the Company
may require to meet all obligations under applicable tax laws or regulations,
and, if Participant fails to do so, the Company is authorized to withhold or
cause to be withheld from any cash or Common Shares remuneration then or
thereafter payable to Participant any tax required to be withheld by reason of
such resulting compensation income.

No Employment Rights Conferred

. No provision of this Agreement shall confer any right upon Participant to
continued employment with the Company or any Subsidiary.

Limitation of Rights

. No provision of this Agreement shall be construed to give Participant or any
other person any interest in any fund or in any specified asset or assets of the
Company or a Subsidiary.

Binding Effect

. This Agreement shall be binding upon and inure to the benefit of any
successors to the Company and all persons lawfully claiming under Participant.

Governing Law

--------------------------------------------------------------------------------

 

This Agreement shall be governed by, and construed in accordance with, the laws
of the state of Texas.

IN WITNESS WHEREOF

, the Company has caused this Agreement to be duly executed by its officer
thereunto duly authorized, and Participant has executed this Agreement, all
effective as of the Date of Grant.



CORE LABORATORIES N.V., by its sole managing director, Core Laboratories
International B.V.



By: ______________________________________

Name: Jacobus Schouten

Title: Managing Director of Core Laboratories International B.V.



PARTICIPANT



By: ______________________________________

Name:



 





APPENDIX A

Performance Share Award
Restricted Share Agreement

(ROE Based)


AWARD OF RESTRICTED PERFORMANCE SHARES



 

Date of
Grant

Number of Restricted Performance
Shares

 



Performance

Period
Begins



 

Performance

Period Ends

Full Vesting ROE Percentage

Threshold Vesting ROE Percentage






Initial

January 1, 2004

   

January 1, 2004

December 31, 2006

18.0%

12.0%

_____



January 1, 2005



 

 

January 1, 2005

December 31, 2007

24.0%

20.0%

_____



             

_____



             

_____

